DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glugla et al. (US 2014/0120820).
Regarding Claim 1:
Glugla et al. teaches a cooling system for a vehicle comprising: a heat exchanger unit (80) configured to cool a heat medium by heat exchange with air; 
	Regarding Claim 2:
Glugla et al. teaches the index acquisition unit is configured to acquire a temperature of coolant (ECT, paragraph 0066) or lubricating oil that flows in an engine of the vehicle as the heat radiation index.
	Regarding Claim 3:
Glugla et al. teaches the control unit is configured to perform a forward rotation mode in which the fan rotates to send air from the fan toward a rearward of the vehicle, and to perform a reverse rotation mode in which the fan rotates to send air from the fan toward a frontward of the vehicle (paragraph s0054 – 0066 describes reverse cooling in different scenarios and conditions).
	Regarding Claim 5:
Glugla et al. teaches a cooling system for a vehicle comprising: a heat exchanger unit (80) configured to cool a heat medium by heat exchange with air; a fan (92) configured to send air to flow through the heat exchanger unit; a shutter (114) configured to switch between an opening and a closing of a pathway through which air flows from an outside of the vehicle toward the heat exchanger unit; a control unit (12) configured to control an operation of the fan and an operation of the shutter; and an index acquisition unit (ECT and via sensors 30, see further paragraphs 0027, 0049, 66) configured to acquire a heat radiation index that is an index showing a magnitude of a radiation amount required in the heat exchanger unit, wherein the control unit performs an inside air cooling control in which the fan is driven while the shutter is closed, when the heat radiation index is equal to or lower than a predetermined threshold, and the control unit performs the inside air cooling control in a forward rotational mode in which the fan rotates to send air from the fan toward a rearward of the vehicle (paragraph s0054 – 0066 describes reverse cooling in different scenarios and conditions).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 – 8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747